RESOLUCIÓN
Estudiada la moción de reconsideración del peticionario y reexaminado el Informe del Comisionado Especial, y el *651hecho de que el abogado aceptó los hechos imputados y ha mostrado su arrepentimiento por su desempeño profesio-nal en este caso, se deja sin efecto la suspensión de la abo-gacía decretada en la opinión per curiam de 24 de septiem-bre de 2001. En su lugar, se le impone al peticionario una sanción de quinientos dólares ($500) que deberán ser con-signados en la Secretaría de este Tribunal en el término de quince (15) días, contados a partir de la notificación de esta Resolución.
Además, se modifica nuestra sanción disciplinaria de la notaría para suspenderlo permanentemente del ejercicio de ésta.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Naviera de Rodón no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo